Kinsey, C. J.
It appears that on the 10th of April, 1793, before execution executed, notice was given of a defence, and the rules offered, by which means plaintiff would not have been delayed of a trial, which, by the terms offered, might have been had at the succeeding circuit as early as if the rules had- been delivered between September and November, 1792.
The practice of this court has always been, where no trial was lost, to set aside a regular judgment in all cases where there is a real defence, on payment of costs, even- in cases where defendant may be chargeable with neglect.
But omissions which arise from mistake, and where there *235is an appearance of a just defence, have a stronger claim to the interposition of the court.
Let judgment be set aside, on payment of costs.